Citation Nr: 0109628	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-13786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for small cell lung cancer.

[A separate decision will be issued on the veteran's appeal 
for an increased evaluation for chronic low back strain].


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
September 1953, and from March 1955 to June 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for small cell lung cancer.


REMAND

The veteran contends that he became addicted to tobacco 
during service, and that he developed lung cancer as a result 
of his service-connected tobacco addiction.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the Board 
finds that the development of additional evidence relevant to 
the veteran's claim is warranted.


As an initial matter, the Board notes the legislation enacted 
in 1998, as the Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 195-206, 112 Stat. 685, 865-
66 (1998) (codified at 38 U.S.C.A. § 1103).  That law 
prohibits service connection for death or disability 
resulting from an injury or disability due to inservice use 
of tobacco products by a veteran.  However, the new law 
applies only to claims filed after June 9, 1998.  As the 
veteran filed his claim for service connection for lung 
cancer prior to 1998, the 1998 law does not affect the 
disposition of this appeal.

Where a claimant can establish that a disease or injury 
resulting in disability or death was a direct result of 
tobacco use during service, e.g., damage done to a veteran's 
lungs by in-service smoking gave rise to lung cancer, service 
connection may be established for the lung cancer.  Where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
but the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability or death may be service connected on 
that basis pursuant to section 3.310(a).  See VAOPGCPREC 19-
97 (May 13, 1997).

The veteran has submitted an opinion, from a private 
physician, that the veteran became addicted to cigarette 
smoking while he was in service, and developed lung cancer as 
the result of that addiction.  The Board notes, however, that 
the private physician did not provide any explanation of his 
conclusion that the veteran became addicted to cigarette 
smoking during service.  In VAOPGCPREC 19-97, the VA General 
Counsel noted that criteria for diagnosing substance 
dependence, including dependence on nicotine, are listed in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), at 243.  The Board will remand the case for a new 
VA examination, in order to obtain more complete analysis as 
to whether the veteran developed a nicotine dependence during 
service.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA psychiatric examination to obtain an 
opinion as to whether the veteran became 
dependent on nicotine during service.  
The examiner should review the veteran's 
claims file prior to the examination.  
After reviewing the file and interviewing 
the veteran, the examiner should be asked 
to provide an opinion with regard to the 
following questions:

(1) Did the veteran, prior to 1993, meet 
the criteria for nicotine dependence, as 
defined in the DSM-IV?

(2) If the veteran met the criteria for 
nicotine dependence, is it at least as 
likely as not that the veteran became 
dependent on nicotine while he was in 
service?

The reasoning which forms the basis of 
the opinions requested should be clearly 
set forth.  A notation to the effect that 
the veteran's claims file has been 
reviewed should be included in any report 
furnished.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



